Name: 82/141/EEC: Commission Decision of 5 February 1982 establishing that the apparatus described as 'Tracor digital signal analyzer, model TN-1500-8, with accessories' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  natural and applied sciences;  tariff policy
 Date Published: 1982-03-06

 Avis juridique important|31982D014182/141/EEC: Commission Decision of 5 February 1982 establishing that the apparatus described as 'Tracor digital signal analyzer, model TN-1500-8, with accessories' may not be imported free of Common Customs Tariff duties Official Journal L 063 , 06/03/1982 P. 0020 - 0020*****COMMISSION DECISION of 5 February 1982 establishing that the apparatus described as 'Tracor digital signal analyzer, model TN-1500-8, with accessories' may not be imported free of Common Customs Tariff duties (82/141/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 20 July 1981, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Tracor digital signal analyzer, model TN-1500-8, with accessories', to be used for mass-spectrometric quantification of total-hydrolyzates of biological systems and isotope analysis of natural materials in the trace range and also for mass-fragmentography of content materials, occuring in traces, of biological systems, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 15 December 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an analyzer; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus; whereas it therefore cannot be regarded as a scientific apparatus; whereas the duty-free admission of the apparatus in question is therefore not justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Tracor digital signal analyzer, model TN-1500-8, with accessories', which is the subject of an application by the Federal Republic of Germany, of 20 July 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 February 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.